IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Aa to Zz Childcare and Learning Center, :
                        Petitioner      :
                                        :
              v.                        :           No. 651 C.D. 2018
                                        :
Department of Human Services,           :
                        Respondent      :


                                      ORDER

               NOW, June 27, 2019, upon consideration of petitioner’s

application for reargument, the application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge